                     Case 1:20-cr-00521-CM Document 130 Filed 06/15/21 Page 1 of 1
                               TALKIN, MUCCIGROSSO          &   ROBERTS,        L.L.P.
                                                ATTORNEYS AT LAW
                                             40 EXCHANGE PLACE
                                                 18TH FLOOR
                                          Nb'W YORK. NEW YORK 10005

                                                (212) 482-0007 PHONE
                                                  (212) 482-1303 FAX
                                                 WWW.TAlKINLAW.COM
                                             EMAIL: INFO@TALKINLAW.COM




                                                                                    (\ost'v        NEW JERSEY    OFFICE.
   MARYLAND OFFICE
5100 DORSEY HALL DRIVE
       SUITE 100
ELLICOTT CITY, MO 21042
                                                                         ~~(\ \:.~
                                                                   .f{c,,~\\J
                                                                                   ~,\JP               2500 PL
                                                                                               HAR80RSIOE FINA
                                                                                                   JERSEY CITY
                                                                                                                 ZA 5
                                                                                                                  CIAL CENTER
                                                                                                                 NJ 07311

     410-964-0300                                                  \1\                                 201-342   885




                                                                 June 14, 2021                (:, (, s-/'2_,
       Honorable Colleen McMahon
                                                                            8,.;;_ t   h () tli f cc. 1/>J-( c) >V ~   A   c;   r

                                                                                ~~~'P:4~:
       Chief United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

       BY ECF
                                                                 Re:       United States v. James Cahill
                                                                           20 Cr. 521 (CM)
        Dear Judge McMahon:

                       As the Court is aware, defendant James Cahill ("Cahill") is currently at Ii erty on a
        fully secured $500,000 Appearance Bond that contains several conditions including home etention
        with location monitoring and travel restrictions. By this letter, Cahill respectfully make two bail
        modification applications. On Wednesday, June 16, 2021, Cahill requests permission to tr vel to his
        house in Long Beach, New York, from 9:00 am to 7:00 pm so that he can complete the op ning and
        preparation of his home for the summer season. The exact address of the home is known o Pretrial
        Services ("PTS") and the government. Additionally, from June 19, 2021, Cahill re pectfully
        requests permission to attend a family gathering from 12:00 - 6:00 pm for Father's Day at location
        near his home that is also known by PTS and the government. PTS, by United States Pretrial Service
        Officer Leo Barrios cons s to these a. lications and          overnment, b Assistant United States
        Attorney Jason Swergold, agrees with PTS' position on these applications.

                          Thank you for Your Honor's consideration of these requests.
                                                                                         -
                                                                   Very truly yours,

                                                                   Scu,,,ford., T ~
                                                                   Sanford Talkin
         cc:        AUSA Jun Xiang (by ECF)
                    AUSA Danielle Sassoon (by ECF)
                    SA USA Laura de Oliveira (by ECF)
                    USPTO Leo Barios (by email)
                                                                                       USDCSDNY
                                                                                       DOCUMENT
                                                                                       ELEtTRO);lCt\lLLY FILE
                                                                                       DOC #: _ _ _...;--
                                                                                                       i--1'---,l--"-t--

                                                                                       r. .-\TE FILED:       I )I 2 I
